891 F.2d 298
11 ITRD 1832, 8 Fed. Cir. (T) 187
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.PEERLESS INSURANCE COMPANY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1275.
United States Court of Appeals, Federal Circuit.
Nov. 8, 1989.

Before MARKEY, Chief Judge, and ARCHER and MICHEL, Circuit Judges.
ARCHER, Circuit Judge.

DECISION

1
The judgment of the United States Court of International Trade in  Peerless Insurance Co. v. United States, 703 F.Supp. 104 (1988), dismissing an action brought by the Peerless Insurance Company (Peerless) for lack of jurisdiction is affirmed.

OPINION

2
The Court of International Trade held that Peerless did not file its protest with the United States Customs Service within the 90-day statutory limit prescribed by 19 U.S.C. § 1514(c)(2)(A) (1982).   We have fully considered the arguments of Peerless but, for the reasons expressed in the opinion of the Court of International Trade, we conclude that the court's action in dismissing for lack of jurisdiction was not erroneous.